                                                                                             RLEO
                                                                                         W OPEN COURT



                                                                                           2 2019
                    IN THE UNITED STATES DISTRICT COURT FOR THE
                                                                                & CURKU5.DISTRICT COURT
                               EASTERN DISTRICT OF VIRGINIA                            MEXANDRlA.ViRGINIA

                                        Alexandria Division


UNITED STATES OF AMERICA                                    No. I:I9cr252


               V.                                          Count 1: I8U.S.C. § 1349
                                                           (Conspiracy to Commit Wire Fraud)
JOHN BARON ROYAL,
       a/kya Jon Vic                                       Counts 2-4: 18 U.S.C. §§ 1343 and 2
       a/k/a John Vick                                     (Wire Fraud)
       a/k/a Dr. Jon Vic
       a/k/a Dr. John Harris                               Counts: 18 U.S.C. § 1956(h)
       a/k/a John Acevedo                                  (Money Laundering Conspiracy)
       (Counts 1-8)
                                                           Counts 6-8: 18 U.S.C §§ 1956 and 2
                                                           (Money Laundering)
and
                                                            Forfeiture Notice
KEVIN JAMES BINNEY,
       (Counts 1, 5-8)


       Defendants.


                                            Indictment


                           August 2019 Term - at Alexandria, Virginia

THE GRAND JURY CHARGES THAT:


                               INTRODUCTORY ALLEGATIONS


At all times relevant to this Indictment, unless otherwise stated:

                               Relevant Persons, Entities, and Terms

       1.      JOHN BARON ROYAL("ROYAL")resided previously in Atlanta, Georgia;

Delray Beach, Florida; and throughout the Commonwealth of Virginia, including Chesterfield,

Ashburn, and Leesburg. ROYAL held himself out as engaged in various business enterprises,

including the sale of high-end and luxury vehicles for export.

       2.      A.H. was the parent of ROYAL's child and also handled finances for ROYAL's


                                                 1
